DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2022 has been entered.
 
Allowable Subject Matter
Claims 1, 3, and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the display, based on a recognized context, of one or more images highly related to the context among images capture by a user in past, onto a part of a display area of the display, wherein the context includes position information, and in a case where the mobile terminal is estimated to be located outside a home based on the acquired current position, restrict an image to be displayed by the display on the image captured in vicinity of the current position and control the display to deform ambient display of the one or more images highly related to the context. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art Liu (US 2015/0332622 A1) discloses displaying appropriate images based on geographic location information for ambient display (paragraph 0039), but does not teach or suggest that in a case where the mobile terminal is estimated to be located outside a home based on the acquired current position, to restrict an image to be displayed by the display to the image captured in vicinity of the current position as required by the claims of the instant application. 
Relevant prior art Karmanenko (US 2014/0342782 A1) discloses a low power display on a device and displaying images in a low power notification mode (paragraph 0114 and 0154) and context/location-aware advertising on said display (paragraph 0159), but does not teach or suggest that in a case where the mobile terminal is estimated to be located outside a home based on the acquired current position, to restrict an image to be displayed by the display to the image captured in vicinity of the current position as required by the claims of the instant application.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696